Citation Nr: 1043625	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  00-20 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in New York, New York (RO).  

In October 2008, the Board issued a decision which denied the 
claim on appeal.  Thereafter, the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2010, the Court set aside the Board's 
October 2008 decision and remanded the claim for further 
adjudication.  Based on the Court's decision, the appeal is 
remanded to the RO.


REMAND

As noted above, in a January 2010 Order, the Court set aside the 
October 2008 Board decision and remanded the claim for 
readjudication.  Specifically, the Court found that VA had not 
fulfilled the duty to assist when it "mistakenly sought medical 
records pertaining to a laceration of the arm rather than for 
[posttraumatic stress disorder (PTSD)]."  This statement is an 
error.  In making this finding, the Court stated that it relied 
upon the assertions of the Secretary of Veterans Affairs 
(Secretary).  However, in the August 2009 Brief of the Appellee, 
the Secretary contended the reverse, namely that "the RO 
inaccurately framed the request for clinical records for 
treatment of PTSD with depression rather than for treatment of a 
self-inflicted laceration of the arm."  The evidence of record 
substantiates the Secretary's assertion, as demonstrated by July 
2007 records request which asked for a search of medical records 
for "PTSD with depression."  Accordingly, the Board finds 
that the January 2010 Court order contains an error in its 
reasoning and finding.  If the Board were to comply with 
the January 2010 Court order as it is currently written, 
the Board would simply be requesting the exact same 
records which were previously requested in July 2007.  The 
Board therefore concludes that the proper course of action 
in this situation is to comply with the presumed intent of 
the Court, rather than its specific order.  As such, a 
remand is required to attempt to obtain any in-service medical 
treatment records relating to a self-inflicted laceration of the 
arm.

The January 2010 Court Order also includes a second error.  
Specifically, the Court stated that "[a]lthough the 
parties also agree that the Board erred in not discussing 
a medical opinion by [the Veteran's] private physician, 
this document is not in the record on appeal, again 
frustrating judicial review."  In this regard, the 
evidence of record does not demonstrate that the Veteran 
has identified a relevant, missing medical opinion by a 
private physician.  In fact, in the August 2009 Appellee's 
Brief, the Secretary specifically refers to this medical 
opinion as coming from a Dr. M. H., dated in November 
2006.  The record reflects that Dr. M. H. is a VA 
physician, not a private physician, and the November 2006 
medical opinion in question is contained in a November 
2006 VA psychiatric examination report which  is, and 
always has been, associated with the record.  As the Court 
found that its own "judicial review" was "frustrate[ed]" with 
regard to this record, it made no findings about any related 
errors purportedly made by the Board.  Accordingly, the Board 
will not take any action in this Remand in relation to the 
November 2006 VA psychiatric examination report.

In addition, the January 2010 Court Order found that VA 
had made an additional error in the duty to assist by 
failing to attempt to contact specific service members 
identified by the Veteran.  The Court stated that failure to 
do so violated the requirements of the May 2005 Board remand, 
which ordered VA "(1) to attempt to obtain corroboration of the 
assault, (2) document in the record the effort to obtain 
corroboration, and (3) notify [the Veteran] if the effort was 
unsuccessful."  The Court concluded that this failure was a 
violation of the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, the Board finds that an attempt to 
contact the specific service members identified by the Veteran as 
ordered by the Court reaches far beyond the requirements of the 
duty to assist.

Under 38 C.F.R. § 3.159(c) (2010), VA is required to "make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate the claim."  38 C.F.R. § 3.159(c) (emphasis 
added).  In this situation, the Veteran has identified the 
names and ranks of three specific service members, but has 
not provided any additional contact information for them, 
or otherwise indicated how they can be located.  Indeed, in 
a May 2005 statement, the Veteran specifically wrote "I don't 
know how to look up these people."  In a subsequent February 
2007 statement, the Veteran then stated "I can't get any 
information on these people."  Finally, in an August 2008 
statement, the Veteran reported that he "tried to find [the 
individuals] but la[ck] the resource[s] that you have."  
Accordingly, the Board finds that any attempts to locate and 
obtain evidence from the individuals identified by the Veteran 
would be unreasonable.  As such, the information is 
insufficiently specific to warrant further efforts under 
the duty to assist.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (stating that the "'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim. . . .  [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").

Furthermore, the Board emphasizes that the service members 
in question are the individuals that the Veteran claims 
sexually assaulted him during military service.  Even if 
VA were able to locate these individuals, due to the 
nature of the Veteran's allegations, attempts to obtain 
the requested evidence would involve exceptional risks of 
violating the Privacy Act.  5 U.S.C.A. § 552a (West 2002 & 
Supp. 2009).  AS A FEDERAL AGENCY THAT IS REQUIRED BY LAW 
TO ENFORCE THE PRIVACY ACT, VA IS OBLIGED TO PROTECT THE 
PRIVACY OF VETERANS' PERSONAL INFORMATION.  THEREFORE, VA 
CANNOT RELEASE PERSONAL INFORMATION ABOUT A VETERAN IN OUR 
RECORDS SYSTEM WITHOUT THAT PERSON'S PERMISSION.  NO WHERE 
IN THE CLAIMS FILE DID THE VETERAN GIVE VA PERMISSION TO 
CONTACT THESE INDIVIDUALS REGARDING THE SPECIFICS OF HIS 
CLAIM THAT THEY SEXUALLY ASSAULT HIM AND ASK THAT THEY 
PROVIDE EVIDENCE.  NO WHERE IN THE CLAIMS FILE HAVE THE 
INDIVIDUALS THE VETERAN CLAIMS SEXUAL ASSAULTED HIM GIVEN 
VA PERMISSION TO DIVULGE THEIR WHEREABOUTS TO THE VETERAN.  
FOR VA TO PROCEED IN SUCH A MANNER AS ORDERED BY THE COURT 
WOULD BE IN VIOLATION OF THE PRIVACY ACT THAT VA IS 
REQUIRED BY LAW TO ENFORCE.  Under these circumstances, 
the Board finds that it is inappropriate and unreasonable 
for the Board to make any attempts to locate the 
identified individuals and obtain evidence from them.

Finally, the Board acknowledges that it has the authority to 
issue subpoenas for, and compel the attendance of, witnesses 
under certain circumstances.  38 U.S.C.A. § 5711 (West 2002).  
However, such subpoenas can only be issued to witnesses within a 
radius of 100 miles from the place of a hearing.  Id.  As there 
is no information of record as to where any of the identified 
individuals is located, it is impossible for the Board to 
determine whether they are within 100 miles of any relevant 
hearing location.  In addition, even if the locations of these 
individuals were known, and they were subject to the Board's 
subpoena power under 38 U.S.C.A. § 5711, the Board would refuse 
to exercise that authority.  38 U.S.C.A. § 5711 specifically 
states that those authorized to use the subpoena authority 
"shall have the power" to exercise it.  As use of this 
power is by statute at the discretion of the Board, were 
it applicable, the Board would choose not to exercise it.  
First, the Veteran was provided two opportunities to 
provide testimony at a hearing before the Board and the 
Veteran failed to appear each time.  Moreover, the Board 
emphasizes that the Veteran is accusing the identified men 
of sexual assault, a serious crime in all Federal and 
State jurisdictions in the United States.  The proper 
forums for the pursuit of such charges are the various 
State and Federal courts; it is inappropriate to pursue 
these individuals through the VA benefits system.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain any 
inservice medical records and clinical 
treatment records related to the Veteran's 
claimed self-inflicted arm laceration(s).  
This attempt must specifically include a 
search for any such records held by 
Tyndale Air Force Base Hospital during the 
entirety of the Veteran's period of active 
military service.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain named records, such 
records cannot be obtained, the Veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
(c) any further action to be taken by VA 
with respect to the claims must be noted; 
and (d) the Veteran must be informed that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, the RO must then 
readjudicate the claim and, thereafter, if 
the claim on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


